IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                       NOVEMBER SESSION, 1997


                                                             FILED
STATE OF TENNESSEE,         )                           March 31, 1998
                            )    No. 02C01-9705-CR-00192
      Appellee              )                         Cecil Crowson, Jr.
                            )    SHELBY COUNTY        Appellate C ourt Clerk
vs.                         )
                            )    Hon. Arthur T. Bennett, Judge
DERRICK McCLURE,            )
                            )    (First Degree Murder;
      Appellant             )    Criminal attempt to commit
                                 first degree murder; two counts
                                 of especially aggravated robbery)



For the Appellant:               For the Appellee:

Joseph S. Ozment                 John Knox Walkup
Attorney at Law                  Attorney General and Reporter
217 Exchange Avenue
Memphis, TN 38105                Deborah A. Tullis
                                 Assistant Attorney General
                                 Criminal Justice Division
                                 450 James Robertson Parkway
                                 Nashville, TN 37243-0493


                                 William Gibbons
                                 District Attorney General

                                 Thomas Henderson and
                                 Glen Baity
                                 Asst. District Attorneys General
                                 Criminal Justice Complex
                                 Suite 301, 201 Poplar Street
                                 Memphis, TN 38103



OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                          OPINION



      The appellant, Derrick McClure, appeals his convictions for first degree murder,

criminal attempt to commit first degree murder, and two counts of especially aggravated

robbery.     Following a jury trial, the Shelby County Criminal Court sentenced the

appellant to an effective sentence of life plus twenty-five years in the Tennessee

Department of Correction. In this appeal, the appellant raises the following issues for

our determination:

                 (1) Whether the evidence is sufficient to sustain his
                 convictions for first degree murder, attempt to commit
                 first degree murder, and two counts of especially aggravated
                 robbery;

                 (2) Whether the trial court erred in admitting into evidence
                 the appellant’s oral and written statements to officers of the
                 Memphis Police Department; and,

                 (3) Whether the trial court properly sentenced the appellant.


      After review, we affirm the judgment of the trial court.




                                          Background



                 On April 16, 1994, the appellant, Charles Speed, and Harry Robinson, all

juveniles, made plans to rob a convenience store.1 Their strategy included locating a

store without a video camera and shooting the clerks in order to prevent their

identification. They further discussed “who was going to shoot them, who was going

to get the money, . . .who was going to be the lookout, and where [they] were going to

go once [they] did it.” The three then proceeded to “some girl’s house” in East

Memphis and then to “Hyde Park to get the gun.” Once the group had obtained the

gun, they rode around until they located the Liberty Grocery Store.




      1
          The appellant was sixteen years old when the offenses were committed.

                                               2
       The appellant, Speed, and Robinson entered the store and attempted to

purchase some beer. Sung Su Kim, the proprietor of the family owned business,

refused to sell the beer to the juveniles because they appeared to be underage and

they did not have proper identification. The three teenagers returned the beer to the

cooler and left the store. Soon thereafter, one of the juveniles reentered the store and

explained to Mr. Kim that he had identification. Mr. Kim responded that, although he

may have proper identification, state law requires a person to be twenty-one years of

age to purchase beer. The juvenile then left the store.



       Chae Kim, Mr. Kim’s aunt, who was also working in the store that day, went

outside to get some fresh air. When she returned, she informed Mr. Kim that the trash

needed to be taken to the dumpster. “A minute or two” after Mr. Kim had returned from

the dumpster, he heard a voice from behind him. Mr. Kim turned and saw the three

juveniles who had earlier attempted to purchase the beer. The appellant, armed with

a pistol, shot Mr. Kim in the face and then in the chest. Kim fell to the floor, whereupon

the appellant again shot Mr. Kim; this time in the leg. Then, reaching over the counter,

the appellant fatally shot Chae Kim, who was crouched in fear behind the store counter.

Ms. Kim was shot once in the head. After the shooting had ceased, one of the

juveniles attempted to open the cash register, but was unsuccessful. The teenagers

gathered fourteen or fifteen dollars, some coins and some food stamps which were

laying on the floor, and fled the store. Mr. Kim, unable to stand, crawled toward the

telephone in an effort to dial “911.”



       Carolyn Gunn, a neighborhood resident, and her teenage son, Kevin Parker,

were outside the store when Kevin warned her “Mama, don’t go in the store. There’s

shooting in there.” A minute later, Mrs. Gunn observed a “guy run out the store” and

get into a white car containing two other people. Although Mrs. Gunn did not recognize

the person leaving the store, her son exclaimed, “Mama, that’s Derrick!”            Kevin

explained that he recognized the appellant because “Derrick” had dated his cousin and


                                          3
attended Humes High School. Upon entering the store, Mrs. Gunn found Mr. Kim

“standing up on the outside of the counter with the phone.” She also observed “[Chae

Kim] lying over behind the counter.” Mrs. Gunn told Mr. Kim to lie on the floor, took the

telephone from him, and dialed “911.”



        Later that evening, Memphis Police Officers Donald Dickerson and Jerry Collard

proceeded to the appellant’s residence and placed him under arrest for the robbery of

the grocery store. Subsequent to his arrest, the appellant made two statements

admitting his involvement in the crimes. The first statement was made after the

appellant was arrested and placed in the squad car for transporting to the police station.

No Miranda warnings were provided on this occasion. The second statement involved

a written statement on the following day given in the presence of his adult sister and

after being provided Miranda warnings. In the written statement, the appellant admits

that the three planned the robbery of the Liberty Grocery. Additionally, he admits that

he was present and participated in the robberies by the taking of money and food

stamps. In his statement, he denies, however, that he was the person who shot either

of the victims. Both statements were admitted into evidence.2 At trial, Mr. Kim

identified the appellant as the person who shot him in the face, chest and leg.

Additionally, Kevin Parker identified the appellant as one of the two individuals who he

saw running out of the grocery store, after hearing gunshots.



        Based upon this evidence, the jury found the appellant guilty of first degree

murder, attempted first degree murder, and two counts of especially aggravated

robbery. A sentence of life with the possibility of parole was imposed for the first

degree murder conviction. At a subsequent sentencing hearing, the trial court imposed

twenty-five year sentences for each of the remaining convictions. The court further

ordered that the sentence for attempted first degree murder run consecutively to his life



        2
         No incriminating statement was made by the appellant in his oral statement to the police
that was not include d in his m ore com prehen sive written s tatem ent.

                                                4
sentence.




                                I. Motion to Suppress



       Prior to trial, the appellant filed a motion to suppress both the oral statement

given to police immediately following his arrest and the subsequent written statement

to law enforcement officers taken at juvenile court. The appellant’s challenge to the

first statement is based upon failure to provide Miranda warnings. He argues that the

second statement was “fruit of the poisonous tree,” resulting from the illegally obtained

oral statement. Alternatively, the appellant asserts that his written statement is not

admissible as it was the result of coercion and threats and, therefore, not voluntary.



       At the hearing on the motion, the State presented the testimony of Officer

Donald Dickerson and Sergeant Michael Fuller. Officer Dickerson testified that, on April

17, 1994, after receiving information that the appellant “might be responsible for a

robbery,” he proceeded to the appellant’s residence, placed the appellant under arrest,

and seated him in the backseat of his patrol car. The appellant asked why he was

being arrested. Dickerson replied that “he had been named possibly being responsible

for a robbery.” At no time was the appellant provided Miranda warnings. No other

conversation was initiated by Officer Dickerson. Dickerson testified that, at this point,

the appellant “arbitrarily blurted out these statements to me about these other

individuals that were with him and which were responsible for actually pulling the

trigger.” The appellant was then transported to juvenile court. Officer Dickerson

subsequently reduced the appellant’s oral statements to writing and included them in

his arrest report.




       At juvenile court on the following day, the appellant was questioned by Sergeant


                                          5
Fuller. Prior to this questioning, however, the appellant was orally advised of his

Miranda rights, read a written advisement of these rights, and subsequently signed a

written waiver of these rights. The appellant’s sister was present during both waiver of

rights and his following statement. This statement was contemporaneously transcribed

by Sergeant Billy Garrett. At the conclusion of his statement, the appellant and his

sister read the statement and initialed it as correct. Sergeant Fuller testified that no

force, threat, or coercion was used in order to obtain the statement. Indeed, he stated

that both the appellant and his sister were very cooperative.



       The appellant testified that he was not initially questioned by the police officers

upon being placed under arrest. However, after he was placed in the backseat of the

patrol car, the police began to question him regarding the identity of the trigger man and

“all of that.” He stated that, at no time, was he advised of his Miranda rights. The

appellant explained that there were “about fifteen or twenty” police officers present and

approximately “ten or eleven” patrol cars. He stated that Officer Dickerson was not the

officer who questioned him. Notwithstanding the alleged police initiated questioning by

the unidentified police officer, the appellant denies that he made the incriminating

statements attributed to him on this occasion, except for stating that he was “with

Charles Speed when the incident happened.” He concedes, however, that prior to the

written statement, he was provided his Miranda rights. Nonetheless, he maintains that

his second statement was not given freely and voluntarily because the officers informed

him that “if [he] didn’t talk to them [he] would be in prison a [long period] of time.” He

admitted on cross-examination that he provided the statement in belief that he would

“get out of jail faster.” The appellant also conceded that he had previously been

arrested as a juvenile between seven and ten times.




                                  A. Oral Statement


                                          6
         The trial court admitted the appellant’s alleged oral statement finding that,

because the appellant denied making any statement, he lacked standing to challenge

its admission.3 We find admission of the statement upon this ground erroneous.



         The privilege against self-incrimination prohibits the State from compelling an

individual to incriminate himself. U.S. CONST . amend V. See generally Estelle v.

Smith, 451 U.S. 454, 462-463, 101 S.Ct. 1866, 1872-1873 (1981). Therefore, any

person providing a statement which was compelled by the State has standing to

challenge the manner in which the statement was procured, if that statement could be

used in future criminal proceedings against him. See generally Kastigar v. United

States, 406 U.S. 441, 444-445, 92 S.Ct. 1653-1656 (1972). Whether or not the alleged

speaker concedes or denies making the incriminating statement is irrelevant in

determining standing.            Rather, the issue of standing focuses upon whether the

challenger is the speaker of the statement, whether the statement is potentially

incriminating against him, and whether the statement was procured as a result of State

action. Cf. Jackson v. Denno, 378 U.S. 368, 376-77, 84 S.Ct. 1774, 1780-1781

(1964). In the present case, the appellant is the speaker, the statement is potentially

incriminating, and the statement was the result of some level of police action. Thus,

the appellant may challenge the admissibility of the oral statement.



         Therefore, the issue remains whether the statements are admissible.



         A defendant must be provided warnings about the exercise of his constitutional

rights whenever he is subjected to “custodial interrogation.” See Berkemer v. McCarty,

468 U.S. 420, 434, 104 S.Ct. 3138, 3147 (1984); United States v. Murphy, 107 F.3d

1199, 1204 (6th Cir. 1997) (citing Miranda v. Arizona, 384 U.S. 436, 444, 86 S.Ct. 1602,

1612 (1966)).         Absent such procedural safeguards, any statement subsequently

         3
          The trial co urt’s ruling en ded with its d eterm ination that the appellant lac ked sta nding to
challenge the admissibility of his statement. Accordingly, we are denied the benefit of the trial
court’s re asoning as to the s tatem ent’s adm issibility within the con text of the a ppellant’s F ifth
Amendment rights.

                                                     7
provided is not admissible at trial.4 Miranda, 384 U.S. at 477-478, 86 S.Ct. at 1629-

1630. Consequently, unwarned statements that are otherwise voluntary within the

meaning of the Fifth Amendment must nevertheless be excluded from evidence under

Miranda. Oregon v. Elstad, 470 U.S. at 307, 105 S.Ct. at 1292. However, where a

defendant makes a statement without being questioned or pressured by a government

agent, the statement is admissible, despite the absence of Miranda warnings, if the

statement was freely and voluntarily made by the defendant. Colorado v. Connelly, 479

U.S. 157, 164, 107 S.Ct. 515, 520 (1986); Michigan v. Tucker, 417 U.S. 433, 441, 94

S.Ct. 2357, 2362 (1974); Jackson v. Denno, 378 U.S. at 376-377, 85 S.Ct. at 1780-

1781; Murphy, 107 F.3d at 1199; see also State v. Hurley, 876 S.W.2d 57, 66 (Tenn.

1993).



         There is no dispute that the appellant was not advised of his Miranda rights and

that the appellant was in custody prior to the alleged oral statement. Thus, the issue

central to our determination of the statement’s admissibility is whether the statement

was a response to interrogation.5 The trial court’s findings regarding the oral statement

suggest that the element of interrogation was present.6 Notwithstanding this finding, we

acknowledge that the State’s witness denied any police initiated interrogation. This

issue is further complicated by the appellant’s allegation of questioning by an

unidentified police officer, defense counsel’s argument that the statements of the

juvenile appellant are incredulously out-of-character for a sixteen year old based upon


         4
        Despite the fact that patently voluntary statements taken in violation of Miranda must be
excluded from the prosecution’s case, the presumption of compulsion does not bar their use for
impe achm ent purp oses o n cross -exam ination. Oregon v. Elstad, 470 U.S . 298, 307 , 105 S.C t.
1285, 1292 (1985).

         5
          Interrogation occurs whenever a person in custody is subjected to either express
question ing or its fun ctional equ ivalent by law en forcem ent officials . See Rho de Is land v . Innis ,
446 U .S. 291, 30 0-02, 10 0 S.Ct. 16 82, 1689 -90 (198 0).

         6
                  Well, I’m looking at the whole picture. But I’ve got to look at what
                  he said about this statement. He said he didn’t make it. The
                  officer sa id he did. So he’s den ying he m ade this s tatem ent to
                  the officer. In fact, he said he didn’t say it to Officer Dickerson
                  anyway. Bu t he said it to an other offic er that wa s there, too . I
                  mea n, the o ther o ffice r que stion ed him , but h e said he did n’t
                  mak e the state men t.

(emphas is added).

                                                      8
the pervasive use of police jargon attributed to him, and the State’s failure, at the

suppression hearing, to produce the other officer who was in the patrol car and who

was the alleged interrogator.7 Moreover, the appellant has failed to include exhibit A,

the oral statement, in the record for our review. Given the circumstances surrounding

this issue and the ambiguous posture of the trial court’s finding, we are unable to

determine whether the element of interrogation was present. Although remand to the

trial court is typically required for determination of this issue, we find such action

unnecessary. Assuming for argument’s sake that the appellant’s statement was, in

fact, not admissible, we conclude that, given the overwhelming nature of the convicting

evidence, any error in its admission was harmless. See Tenn. R. App. P. 36(b);

Hartman v. State, 896 S.W.2d 94, 100 (Tenn. 1995). This issue is without merit.



                                           B. Written Statement

        The appellant next contends that his written statement is inadmissible as it is

inherently tainted from the illegality of the oral statement. In the alternative, he argues

that, regardless of the taint of the oral statement, the written statement was a product



of police compulsion and is, therefore, not voluntary. We reject both of the appellant’s

arguments.




       7
         Defense counsel supported his argument by reading the appellant’s alleged oral
statement, accompanied by trial counsel’s comments, into the record:
       “He was with Mr. Charles Speed. He didn’t say Mr. Speed. He said, Mr. Charles
       Speed or Charlie. I mean, this was Mr. Charles Speed. This was what Officer
       Dicke rson he ard whe n the incide nt happe ned, wh en the inc ident hap pened .
       Derrick McClure then went on to state that he and Charles and a third suspect
       nam ed Ha rry entered the store to buy beer. T he clerk inside the s tore refus ed to
       sell the sub jects, ac cording to Derrick . The trio the n left the sto re and re turned to
       rob the b usiness after a su ggestion from Charles .”
       ...

         “Mc Clur e the n sta ted th at Ch arles , arm ed w ith a po ssib le -- a p oss ible.” It didn’t
         say ar me d with a gun . It says , “. . . arm ed w ith a po ssib le 25- auto ma tic.” I’m
         assuming Mr. McClure then told the officers, “Well, he had a possible 25-
         automatic” not just a gun. “Entered the store with the others and fired several
         shots a t two clerk s.” Not jus t the peop le, but the cle rks. “. . .striking both
         subjects. The McClure subject then stated they fled the scene in a white Pontiac
         four doo r.”




                                                        9
       The appellant argues that his subsequent written statement was “fruit of the

poisonous tree,” because his initial oral statement was obtained in violation of his Fifth

Amendment rights. See State v. Smith, 834 S.W.2d 915, 919 (Tenn. 1992); see also

United States v. Bayer, 331 U.S. 532, 540, 67 S.Ct. 1394, 1398 (1947). Initially, we

note that the appellant’s theory of “fruit of the poisonous tree” is inconsistent with his

argument denying any oral statement. A “taint” cannot carry from a non-existent

statement. Notwithstanding, in view of our previous ruling implicitly finding that a

statement was made, we elect further review. Necessarily, the applicability of this

theory to the present case depends upon whether interrogation existed at the time of

the initial oral statement. Nonetheless, an initial, illegally-obtained confession does not

necessarily bar the prosecution from obtaining a subsequent, admissible confession

from the defendant. Smith, 834 S.W.2d at 919. A subsequent statement is admissible

if the State can establish “that the taint is so attenuated as to justify admission of the

subsequent confession.” Smith, 834 S.W.2d at 919 (citing Elstad, 470 U.S. at 335, 105

S.Ct. at 1306-07 (Brennan, J., dissenting)). In such cases, the crucial inquiry for the

court is

       whether the events and circumstances surrounding and following the
       initial, illegal conduct of the law enforcement officers prevented the
       accused from subsequently (1) making a free and informed choice to
       waive the state constitutional right not to provide evidence against one’s
       self; and (2) voluntarily confessing his involvement in the crime.

 Id. Thus, even if the initial oral statement is inadmissible as violative of Miranda, the

appellant’s subsequent written statement is not automatically excluded.



       Inherent in the admissibility of the written statement is that the statement was

voluntarily given by a defendant knowledgeable of his constitutional rights and

accompanied by a valid and knowing waiver of those rights. See Miranda v. Arizona,

384 U.S. at 444, 467, 86 S.Ct. at 1612, 1624; State v. Middlebrooks, 840 S.W.2d 317,

326 (Tenn. 1992), cert. dismissed, 510 U.S. 124, 114 S.Ct. 651 (1993). The appellant

contends that his waiver of his constitutional rights was not voluntarily entered as he

was compelled by coercive police tactics to provide an inculpatory statement.


                                          10
       The voluntariness test under the Tennessee Constitution is more protective of

individual rights than the test under the United States Constitution.            State v.

Stephenson, 878 S.W.2d 530, 544 (Tenn. 1994). To be effective, the waiver must be

made with the defendant’s personal awareness of both the nature of the right and the

consequences of abandoning his rights. See Stephenson, 878 S.W.2d at 544-545.

Additionally, the waiver cannot be the result of intimidation, coercion or deception. Id.

In determining whether a waiver was voluntary, the reviewing court looks at the totality

of the circumstances surrounding the relinquishment of the right. See Stephenson,

878 S.W.2d at 545.



       In the present case, the appellant, accompanied by his sister, was orally advised

of his Miranda rights. He was then permitted to read a written advisement of these

rights. The appellant and his sister subsequently signed a written waiver of these

rights. Despite the appellant’s allegations of coercion, Sergeant Fuller testified that the

appellant was never threatened, both the appellant and his sister were cooperative, and

both later signed the transcribed statement as correct. Moreover, the record indicates

that the appellant has a lengthy record of previous arrests.



       The trial court found the appellant’s waiver to be valid and knowingly entered.

The court’s determination that a confession was given knowingly and voluntarily is

binding upon the appellate courts unless the appellant establishes that the evidence

in the record preponderates against the trial court’s ruling. State v. Odom, 928 S.W.2d

18, 23 (Tenn. 1996). The record supports the trial court’s ruling. Thus, we conclude

that the written statement, standing alone, is admissible.



       Our determination as to the admissibility of the written statement is not

conclusive. Rather, the issue of its admissibility focuses upon the legality of the prior

oral statement. However, even if the oral statement is violative of the Fifth Amendment,

the subsequent written statement is admissible if sufficient circumstances exist to


                                          11
remove any taint of compulsion.



      In State v. Smith, our supreme court listed nine factors to be utilized in

determining whether the initial, illegal conduct prevents the admissibility of a

subsequent valid confession:

      (1) The use of coercive tactics to obtain the initial, illegal confession and
      the causal connection between the illegal conduct and the challenged,
      subsequent confession;

      (2) The temporal proximity of the prior and subsequent confessions;

      (3) The reading and explanation of Miranda rights to the defendant
      before the subsequent confession;

      (4) The circumstances occurring after the arrest and continuing up until
      the making of the subsequent confession including, but not limited to, the
      length of the detention and the deprivation of food, rest, and bathroom
      facilities;

      (5) The coerciveness of the atmosphere in which any questioning took
      place including, but not limited to, the place where the questioning
      occurred, the identity of the interrogators, the form of the questions, and
      the repeated or prolonged nature of the questioning;

       (6) The presence of intervening factors including, but not limited to,
       consultations with counsel or family members, or the opportunity to
       consult with counsel if desired;

       (7) The psychological effect of having already confessed, and whether
       the defendant was advised that the prior confession may not be
       admissible at trial;

       (8) Whether the defendant initiated the conversation that led to the
       subsequent confession; and

       (9) The defendant’s sobriety, education, intelligence level, and
       experience with the law, as such factors relate to the defendant’s ability
       to understand the administered Miranda rights.

Smith, 834 S.W.2d at 919-920.




      After a review of the circumstances surrounding both the oral and the written

statements, we conclude that the written confession, which was preceded by proper

Miranda warnings, is not tainted by the prior oral statement, regardless of the

determination of its illegality. The written statement was taken by officers other than


                                         12
those who had initially arrested the appellant, the appellant’s sister was present at the

time of the statement, the appellant was familiar with the criminal justice system, the

questioning did not take place over an extended period of time, and there is no

indication of any overreaching or coercive tactics by the interrogators. Accordingly, the

appellant’s written statement was sufficiently removed from any taint from the previous

oral statement and, therefore, was properly introduced at trial, regardless of the oral

statement’s admissibility. This issue is without merit.




                             II. Sufficiency of the Evidence



       The appellant next contends that the evidence is insufficient to support his

convictions for first degree murder, attempted first degree murder, and especially

aggravated robbery.



       When reviewing a trial court’s judgment, the appellate court will not disturb a

verdict of guilt unless the facts of the record and inferences which may be drawn from

it are insufficient as a matter of law for a rational trier of fact to find the defendant guilty

beyond a reasonable doubt. Tenn. R. App. P. 13(e); State v. Tuggle, 639 S.W.2d 913,

914 (Tenn. 1982). In other words, this court will not reevaluate or reweigh the evidence

brought out at trial. It is presumed that the judge or jury has resolved all conflicts in the

testimony and drawn all reasonable inferences from the evidence in favor of the State.

See State v. Sheffield, 676 S.W. 2d 542, 547 (Tenn. 1984); State v. Cabbage, 571

S.W.2d 832, 835 (Tenn. 1978); State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973).

Since a verdict of guilt removes the presumption of a defendant’s innocence and

replaces it with a presumption of guilt, the defendant has the burden of proof on the

sufficiency of the evidence at the appellate level. Grace, 493 S.W.2d at 476.



       First degree murder not committed in the perpetration of a crime requires the


                                            13
“intentional, premeditated and deliberate killing of another.” Tenn. Code Ann. § 39-13-

202(a)(1) (1994 Supp.). Moreover, an attempt to commit first degree murder requires

the State to prove that the appellant, acting with the kind of culpability otherwise

required for the offense, see supra:

       (2) Act[ed] with intent to cause a result that is an element of the offense,
       and believes the conduct will cause the result without further conduct on
       the person’s part.

Tenn. Code Ann. § 39-12-101(a) (1991).



       The appellant argues that the evidence is insufficient to support the element of

premeditation. The element of premeditation requires a previous intent to kill. State v.

Brown, 836 S.W.2d 530, 538 (Tenn. 1992). Moreover, “premeditation” necessitates the

“exercise of reflection and judgment,” Tenn. Code Ann. § 39-13-201(b)(2) (1994

Supp.), “includ[ing] instances of homicide committed by poison or lying in wait,” and

requiring “a previously formed design or intent to kill.” State v. West, 844 S.W.2d 144,

147 (Tenn. 1992). The element of premeditation is a question for the jury and may be

inferred from the manner and circumstances of the killing. State v. Gentry, 881 S.W.2d

1, 3 (Tenn. Crim. App. 1993), perm. to appeal denied, (Tenn. 1994).



       In his statement introduced at trial, the appellant admits that he was involved in

planning the robbery of the Liberty Grocery Store and was present at the grocery when

the two victims were shot.8 Additionally, the appellant admits that “. . . me and Charles

picked up some money off the floor. It was a lot of quarters and stuff.” At trial, Mr. Kim

identified the appellant as the person who shot him. Clearly, from this proof, a rational

trier of fact could have found the appellant guilty of the attempted first degree murder

       8
           Relevant portions of the appellant’s statement read into evidence established:

       We talking who was going to shoot them, who was going to get the money and
       who wa s going to be the look out and w here we were go ing to go on ce we d id it.
       ...
       . . .I need to say that we planned to go into the store, shoot the clerks, let one
       person come back out to the car. And then the others were to get the money out
       of the register.




                                                 14
of Mr. Kim and first degree murder of Ms. Kim. Tenn. R. App. P. 13(e). See State v.

Bland, No. 02C01-9412-CR-00281 (Tenn. Crim. App. at Jackson, Mar. 27, 1996), reh’g

denied, (Tenn. Crim. App. May 1, 1996) (evidence of use of deadly weapon on

unarmed victim, preparations prior to killing for purposes of concealment, and cruelty

of killing are relevant circumstances in establishing premeditation). Moreover, these

facts also overwhelmingly support proof that the appellant obtained money from the two

victims by violence, accomplished by a deadly weapon and resulting in serious bodily

injury. Tenn. Code Ann. §§ 39-13-401, 39-13-403 (1991). This issue is without merit.




                                    III. Sentencing



       In the appellant’s final issue, he contends that the trial court erred by imposing

an effective sentence of twenty-five years to run consecutive to his life sentence. First,

he contends that the trial court misapplied six enhancing factors resulting in an

excessive sentence.      Second, he argues that the trial court erred in imposing

consecutive sentences. Review, by this court, of the length, range, or manner of

service of a sentence is de novo with a presumption that the determination made by the

trial court is correct. Tenn. Code Ann. § 40-35-401(d)(1990). This presumption only

applies, however, if the record demonstrates that the trial court properly considered

relevant sentencing principles. State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). In

making our review, this court must consider the evidence heard at trial and at

sentencing, the presentence report, the arguments of counsel, the nature and

characteristics of the offense, any mitigating and enhancement factors, the appellant’s

statements, and the appellant’s potential for rehabilitation. Tenn. Code Ann. §§ 40-35-

102 (1994 Supp.),-103(5) (1990),-210(b)(1990); see also State v. Byrd, 861 S.W.2d

377, 379 (Tenn. Crim. App. 1993) (citing Ashby, 823 S.W.2d at 168). The burden is

on the appellant to show that the sentence imposed was improper. Sentencing

Commission Comments, Tenn. Code Ann. § 40-35-401(d).


                                         15
                                     A. Enhancement Factors

        First, the appellant contends that the trial court erroneously applied the following

enhancement factors:

        (2) The defendant was a leader in the commission of an offense involving
        two or more criminal actors. Tenn. Code Ann. § 40-35-114(2)(1994
        Supp.);

        (6) The personal injuries inflicted upon or the amount of damage done to
        property sustained by or taken from the victim was particularly great.
        Tenn. Code Ann. § 40-35-114 (6);

        (9) The defendant possessed or employed a firearm, explosive device or
        other deadly weapon during the commission of the offense. Tenn. Code
        Ann. § 40-35-114(9);

        (10) The defendant had no hesitation about committing a crime when the
        risk to human life was high. Tenn. Code Ann. § 40-35-114(10);

        (12) During the commission of the felony, the defendant willfully inflicted
        bodily injury upon another person, or the actions of the defendant
        resulted in the death of or serious bodily injury upon another person, or
        the actions of the defendant resulted in the death of or serious bodily
        injury to a victim or a person other than the intended victim. Tenn. Code
        Ann. § 40-35-114(12); and

        (16) The crime was committed under circumstances under which the
        potential for bodily injury to a victim was great. Tenn. Code Ann. § 40-35-
        114(16).9




Tenn. Code Ann. § 40-35-114(2)

        With respect to Tenn. Code Ann. § 40-335-114(2), the proof does not

preponderate against the trial court’s finding that the appellant was a leader in the

commission of the offense. The record supports this finding as to both the especially

aggravated robbery counts and attempted first degree murder. The record establishes

that the appellant discussed the robbery and shooting with his companions and he

carried the only weapon used in the crimes into the store. He shot both Sung Kim and

his aunt, Chae Kim.




        9
          The trial court did not find any mitigating factors applicable. This finding is not
cha llenge d on a ppe al.

                                                  16
Tenn. Code Ann. § 40-35-114 (6)

         The State concedes that Tenn. Code Ann. § 40-35-114(6), that the personal

injury inflicted upon the victim was particularly great, was misapplied to the two counts

of especially aggravated robbery. This enhancing factor cannot be used to enhance

especially aggravated robbery because it is an element of that offense. State v. Jones,

883 S.W.2d 597, 602 (Tenn. 1994). However, this factor applies to the appellant’s

conviction for criminal attempt to commit first degree murder because personal injury

is not inherent in that particular offense. State v. Nix, 922 S.W.2d 894, 903 (Tenn.

1995).



Tenn. Code Ann. § 40-35-114(9)

         The State also concedes that the use of a deadly weapon as codified in Tenn.

Code Ann. § 40-35-114(9) is inapplicable to the offense of especially aggravated

robbery because it is an element of that crime. Tenn. Code Ann. § 39-13-403.

However, we find that Tenn. Code Ann. § 40-35-114(9) applies to the appellant’s

conviction for criminal attempt to commit first degree murder. The use of a deadly

weapon is not an essential element of this offense. State v. Roberts, No. 01C01-9603-

CC-00082 (Tenn. Crim. App. at Nashville, Jan. 30, 1997).



Tenn. Code Ann. § 40-35-114(10)

         With respect to Tenn. Code Ann. § 40-35-114(10), the defendant had no

hesitation about committing a crime in which the risk to human life is high, “this court

has consistently held that this factor should not be applied when the only person

subject to being injured is the victim. . . .” State v. Makoka, 885 S.W.2d 366, 373

(Tenn. Crim. App. 1994); see also State v. Claybrooks, 910 S.W.2d 868, 872 (Tenn.

Crim. App. 1994). In this case, the only people subject to injury were the Kims who

were alone in the store.      Separate convictions were obtained for each offense

committed against the Kims. Accordingly, this factor is inapplicable to any of the

appellant’s convictions.


                                         17
Tenn. Code Ann. § 40-35-114(12)

        With respect to Tenn. Code Ann. § 40-35-114(12), the defendant willfully inflicted

bodily injury upon the victim, this factor applies only to the attempted first degree

murder of Mr. Kim. Although the crime of attempted murder holds a potential for bodily

injury, such injury is not inherent in the offense. State v. Trusty, 919 S.W.2d 305, 313

(Tenn. 1996). On the other hand, this enhancement factor is inapplicable to the

especially aggravated robbery offenses because bodily injury is an essential element

of that offense. Tenn. Code Ann. § 39-13-403.



Tenn. Code Ann. § 40-35-114(16)

        With respect to Tenn. Code Ann. § 40-35-114(16), the crime was committed

under circumstances under which the potential for bodily injury was great, this factor

is inapplicable to either the offense of especially aggravated robbery, Claybrooks, 910

S.W.2d at 872, or attempted first degree murder. Nix, 922 S.W.2d at 903 (1995).




        In sum, we find that only enhancing factor (2) applies to the appellant’s

convictions for especially aggravated robbery. 10 Tenn. Code Ann. § 40-35-114(2)

Regarding the appellant’s crime of attempted first degree murder, we find these factors

apply: Tenn. Code Ann. § 40-35-114(2), -114(6), -114(9), and -114(12). In determining

the appropriate sentence for a felony conviction, Tenn. Code Ann. § 40-35-210

instructs the sentencing court that “[t]he presumptive sentence shall be the minimum

sentence in the range . . . if there are enhancement and no mitigating factors, the court

is free to increase the defendant’s sentence within the standard range as the court



        10
          W e not e tha t the p re-s ente nce repo rt indic ates that th e app ellant had a ppro xim ately
seven charges filed against him as a juvenile. These charges included weapons offenses, theft of
property, assault, and drug charges. Becaus e all of these alleged delinquent charges were
adjudicated non-judicially by the Shelby County Juvenile Court, they are not eligible for sentencing
consideration with the purview of Tenn. Code A nn. § 40-35-114(1).

                                                   18
deems appropriate after considering all the aspects of the case. Although the trial court

misapplied several enhancing factors, we conclude that the sentences imposed are

justified after de novo review of all the evidence required to be considered as

contemplated by Tenn. Code Ann. § 40-35-210.



                              B. Consecutive Sentences

       Finally, the appellant argues that the trial court erred when it ordered that the

appellant’s sentence of twenty-five years for criminal attempt to commit first degree

murder be served consecutively to his life sentence for first degree murder. Although

the trial court did not expressly find the appellant to be a dangerous offender, the court

ordered consecutive sentences after observing that, “based on all the facts and

circumstances,” the appellant’s behavior “indicates little or no regard for human life”

and that the appellant “had no hesitation about committing a crime in which the risk to

human life was high.” See Tenn. Code Ann. § 40-35-115(b)(4) (1990). The appellant

contends that the record does not support the classification as a “dangerous offender.”

Specifically, he argues that, because of the appellant’s youth, consecutive sentences

are not “necessary to protect society from further criminal conduct of the [a]ppellant.”



       Consecutive sentences may be imposed when a defendant is convicted of more

than one criminal offense. Tenn. Code Ann. § 40-35-115. However, prior to the

imposition of consecutive sentences, the trial court must determine that one or more

of a statutorily enumerated list of criteria exists, including, that “the defendant is a

dangerous offender whose behavior indicates little or no regard for human life, and no

hesitation about committing a crime in which the risk to human life is high.” Tenn. Code

Ann. § 40-35-115 (b)(4). In Gray v. State, 538 S.W.2d 391,393 (Tenn. 1976), our

supreme court held that “[a] defendant may be classified as a dangerous offender if the

crimes for which he is convicted indicate that he has little or no regard for human life,

and no hesitation about committing a crime in which the risk to human life is high.” See

Tenn. Code Ann. §40-35-115(b)(4); State v. Wilkerson, 905 S.W.2d 933, 937 (Tenn.


                                         19
1995). If a court decides to impose consecutive sentences based upon the inherently

dangerous nature of the instant offenses, the court should base its decision upon the

presence of aggravating circumstances and not merely on the fact that two or more

dangerous crimes were committed. Gray, 538 S.W.2d at 393. In the present case, the

appellant and his codefendants strategically planned to rob a convenience store without

a video camera in order to avoid apprehension. Further, they agreed to shoot the

clerks to prevent any witness from revealing their identity. The appellant walked into

the store and shot two unsuspecting victims. After shooting Mr. Kim in the face and

chest, the appellant continued to shoot his victim as Kim attempted to crawl across the

floor. Then, he reached over the counter and shot Ms. Kim as she sat crouched behind

the counter in fear. The callousness of these acts and the appellant’s indifference to

human life is apparent. The profit gained from the death of Chae Kim and the serious

injury to Sung Su Kim amounted to fourteen or fifteen dollars, some coins, and some

food stamps. This proof clearly establishes that the appellant had no hesitation about

committing a crime when the risk to human life was high and that the appellant has little

or no regard for human life. Accordingly, the trial court’s classification of the appellant

as a dangerous offender is warranted.



       However, the classification as a “dangerous offender” alone is not sufficient to

sustain the imposition of consecutive sentences. Wilkerson, 905 S.W.2d at 938.

Before consecutive sentences may be discretionarily imposed, “the proof must also

establish that the terms imposed are reasonably related to the severity of the offenses

committed and are necessary in order to protect the public from further criminal acts

by the offender.” Id. The record before us does not reflect these considerations by the

trial court. Nonetheless, upon de novo review, the record establishes the heinous and

cruel nature of the strategically orchestrated crimes committed by the appellant.

Additionally, even in considering his youth, the appellant’s juvenile record reflects a

sustained contempt for law and order. Despite placement in at least five different youth

programs, the appellant’s criminal conduct continued to progress toward more violent


                                          20
crimes.11     The appellant has failed to demonstrate the propriety of concurrent

sentences. With consideration of the appellant’s youth, his prior criminal record, and

the severity of the offenses for which he stands convicted, the record supports the fact

that extended sentences are necessary to protect the public against the appellant and

that the sentences as imposed reasonably relate to the severity of his offenses. See,

e.g., State v. Nix, 922 S.W. 2d 894,904 (Tenn. Crim. App. 1995), perm. to appeal

denied, (Tenn. 1996). Accordingly, we find, upon de novo review, the imposition of

consecutive sentences warranted under the law and the facts. This issue is without

merit.




                                            Conclusion



         A review of the record in the case sub judice reveals that the trial court’s denial

of the appellant’s motion to suppress his oral statement on the basis of standing was

erroneous.      Notwithstanding this error and our inability to resolve the relevant

suppression issues, we find that, if any error existed as to the oral statement’s

admissibility, the admission of this statement was harmless. Furthermore, we find the

appellant’s remaining issues to be without merit.                  Accordingly, the appellant’s

convictions and sentences are affirmed.




         11
            Programs and/or custodial environments included: Hanover House, Youth Services,
About Face, After Care and Shelby Training Center. Although the appellant did not testify at either
his trial or sentencing hearings, the record indicates that he has an eighth grade education. He
was expe lled fro m th e eigh th gra de af ter as sau lting h is prin cipa l.

                                               21
                          ____________________________________
                          DAVID G. HAYES, Judge




CONCUR:



____________________________________
GARY R. WADE, Judge



____________________________________
JOE G. RILEY, Judge




                               22